DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,717,367 to Price et al. (“Price”).

As to independent claim 9, a charging harness unit (Fig. 3: 301) for a battery of a motor vehicle (Mere recitation of intended use is not given patentable weight. MPEP § 2111.02.), comprising: a charging harness having at least one lead and first and second ends (3:11-46, 7:17-20, Fig. 1: 110, Fig. 3: 306, 308. Cabling (“charging harness”) includes electrical connections (Fig. 1: 110) and fluid conduits (Fig. 3: 314b, 314e). Cabling has first upper electrical connection 110 and second lower electrical connection 110 (“at least one lead”) that are each connected between two ends 100 and 102 (“first and second ends”).), the first end being on a battery side (Fig. 1: 102, 104, Fig. 3: 302, 322) and the second end being connectable to a charging station that is external to the vehicle (Fig. 1: 100, Fig. 3: 300), wherein a cooling channel through which a cooling fluid flows is arranged in the charging harness (3:29-46., Fig. 2: 314e. Cabling includes fluid conduit 314e (“cooling channel”) providing for a fluid to pass in a particular direction.), and the cooling channel is supplied with the cooling fluid via a cooling device arranged on a vehicle side (7:11-65, Fig. 314e, 324. Fluid conduit 314e is supplied with fluid via heat exchanger 324 (“cooling device”) arranged on a vehicle side.).

As to claim 10, the charging harness unit according to claim 9, wherein the charging harness has exactly two leads (Fig. 1: 110 upper and 110 lower.).

As to claim 12, the charging harness unit according to claim 9, wherein a cooling-fluid inlet and a cooling-fluid outlet (Fig. 3: 312, 314a and 314f), via which the charging harness is fluidically connected to the cooling device (7:45-51, Fig. 3: 314a-f), are provided at one of the first and second ends (Fig. 3: 312, 314a and 314f provided at charging station 300 (“second end”).).

As to claim 15, the charging harness unit according to claim 9, wherein for exchanging cooling fluid with the battery, the first end of the charging harness that is assigned to the battery is fluidically couplable to the battery (5:40-48, Fig. 2: 218a, 218b (“cooling device”) rather than Fig. 3: 324 may be used to fluidically couple the cabling to thermal loop 222 that comprises a battery.).

As to claim 16, the charging harness unit according to claim 9, wherein the charging harness is fluidically couplable to the cooling device with bypassing of the battery (5:40-48, Fig. 2: 218a, 218b (“cooling device”) rather than Fig. 3: 324 may be used to fluidically isolate (“bypassing of the battery”) the fluid of the cabling from the thermal loop 222 that comprises a battery.).

Allowable Subject Matter
Claims 11, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11, 13, and 14 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a charging harness unit having, in combination with the limitations recited in claim 9, the limitations further defining the at least one lead that are recited in claims 11, 13, and 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851